Exhibit 10.14
EXECUTION COPY
OMNIBUS AGREEMENT
This Omnibus Agreement (this “Agreement”), dated as of March 5, 2010, is entered
into by and among Centerline Holding Company, a Delaware statutory trust
(“Centerline”), Centerline Capital Company, LLC, a Delaware limited liability
company (“CCC” and together with Centerline, the “Centerline Parties”), Related
Special Assets LLC, a Delaware limited liability company (“RSA”) and Related
General II, L.P. (“RG II”, and together with RSA , the “Related Parties”).
Preliminary Statement
The Related Parties hold the following securities issued by the Centerline
Parties:

  •   11% Cumulative Convertible Preferred Shares, Series A-1 issued by
Centerline (the “11% Preferred Shares”) — held by RSA;

  •   Special Preferred Voting Shares issued by Centerline (the “SPV Shares”) -
held by RG II; and

  •   Special Common Units issued by CCC (the “SCUs”) — held by RG II

Centerline has advised the Related Parties that it expects to enter into a
purchase and sale agreement, by and among C-III Capital Partners LLC (“Newco”),
on the one hand, and Centerline and certain of its subsidiaries, on the other
hand, pursuant to which Newco will acquire (i) Centerline’s assets comprising
the former ARCap Investors LLC (“ARCap”) business and certain other assets and
(ii) newly issued Special Series A Shares (as defined below) representing an
approximately twenty percent (20%) fully diluted ownership interest in
Centerline, for an aggregate purchase price equal to (a) approximately
$50,000,000 in cash and (b) the assumption of approximately $60,000,000 of
Centerline’s senior secured debt obligations (the “Island Sale”). In addition,
Centerline will enter into various agreements with certain of its lenders,
creditors and claimants to restructure certain of its other outstanding debt
obligations and a management agreement with an affiliate of Newco pursuant to
which such affiliate will provide executive management services to Centerline
(the “Restructuring”, and together with the Island Sale, the “Transaction”). The
expected terms of the Transaction, including the Restructuring, are summarized
on Schedule III hereto (the “Transaction Summary”).
Reclassification/Trust Amendment. As a condition to consummating the
Transaction, Centerline must effectuate a recapitalization with respect to the
following shares (the “Existing Preferred Shares”): (i) the outstanding 4.4%
Cumulative Perpetual Convertible Community Reinvestment Act Preferred Shares,
Series A-1 (the “4.4% CRA Preferred Shares”), Convertible Community Reinvestment
Act Preferred Shares (the “CRA Preferred Shares”), Series A Convertible
Community Reinvestment Act Preferred Shares (the “Series A CRA Preferred Shares”
and together with the 4.4% CRA Preferred Shares and the CRA Preferred Shares,
the “Existing CRA Preferred Shares”); and (ii) the outstanding 11% Preferred
Shares. Pursuant to the transactions contemplated by paragraphs (i), (ii) and
(iii) below, referred to as the “Recapitalization”), the Existing Preferred
Shares and the 11% Preferred Shares will:

 

 



--------------------------------------------------------------------------------



 



(i) except as provided in clauses (ii) and (iii) below with respect to the 4.4%
CRA Preferred Shares, if applicable, and the 11% Preferred Shares be surrendered
to Centerline and cancelled in exchange for the issuance by Centerline of
Special Series A Shares (the “Special Series A Shares”), with the rights and
privileges set forth in the certificate of designation substantially in the form
attached hereto as Exhibit A (the “Special Series A COD”),
(ii) at Centerline’s option, and in its sole and absolute discretion, in the
case of the 4.4% CRA Preferred Shares, be reclassified into Special Series A
Shares by means of an amendment to the certificate of designation of the 4.4%
CRA Preferred Shares (the “4.4% COD”) that amends and restates the 11.0% COD in
its entirety as provided in the Special Series A COD (the “4.4% COD Amendment”),
and
(iii) in the case of the 11% Preferred Shares, be reclassified into Special
Series A Shares (the “Reclassification”) by means of an amendment to the
certificate of designation of the 11% Preferred Shares (the “11.0% COD”) that
amends and restates the 11.0% COD in its entirety as provided in the Special
Series A COD, substantially the form attached hereto as Exhibit B (the “11% COD
Amendment”).
Following the Recapitalization, Centerline will seek to amend its current Trust
Agreement (as defined below) to increase the number of shares of Centerline
authorized for issuance (the “Trust Amendment”) to permit the automatic
conversion of the Special Series A Shares into the appropriate number of Common
Shares (as defined below) pursuant to the terms of the Special Series A COD, the
4.4% COD Amendment, if applicable, and the 11% COD Amendment.
RSA is the holder of 11% Preferred Shares in the number set forth on Schedule I
hereto, representing approximately ninety-seven percent (97%) of the issued and
outstanding 11% Preferred Shares. RSA (i) desires to approve and consent to the
Reclassification pursuant to the 11% COD Amendment and to have its 11% Preferred
Shares reclassified into the number of Special Series A Shares set forth on
Schedule I hereto and (ii) agrees to approve and consent to the Trust Amendment
(and to grant an irrevocable proxy to Centerline, or any person designated by
Centerline, to vote its Special Series A Shares in favor thereof) in accordance
with terms set forth herein.
SPV Amendment. In addition, RG II (an affiliate of RSA) is the holder of SPV
Shares in the number set forth on Schedule II hereto. In connection with the
Transaction and the Recapitalization, RG II desires to amend the certificate of
designation of the SPV Shares in substantially the form of amendment attached
hereto as Exhibit C to, among other matters, eliminate the right of the holders
of the SPVs to nominate and/or elect certain trustees to Centerline’s board of
trustees (the “SPV COD Amendment”) and therefore desires to approve and consent
to the SPV COD Amendment and (and grant an irrevocable proxy to Centerline, or
any person designated by Centerline, to vote such SPV Shares in favor thereof)
in accordance with the terms set forth herein.

 

2



--------------------------------------------------------------------------------



 



Release. In connection with the Transaction, Centerline, on the one hand, and
the Related Parties and The Related Companies, L.P. (“TRCLP”), on the other,
have agreed to mutually release each other from certain losses and claims they
may have against the other.
SCU Amendment. In addition, RG II is the holder of SCUs in the number set forth
on Schedule II hereto. In connection with the Transaction and the
Recapitalization, RG II has agreed to amend the Amended and Restated Operating
Agreement of CCC (the “CCC Operating Agreement”) in substantially the form of
amendment attached hereto as Exhibit D (the “CCC Operating Agreement Amendment”)
to eliminate (x) the distribution tax gross-up (i.e., the Preferred Return as
defined in the CCC Operating Agreement) and provide that the distribution on
each SCU will be equal in amount to any dividend paid on each Common Share and
(y) Centerline’s obligation to contribute the Quarterly Distribution Shortfall
(as defined in the CCC Operating Agreement).
NOL Lock-Up Agreement. In connection with the Restructuring, Centerline must
also enter into certain protective measures to prevent Centerline from
experiencing an “ownership change” as defined in Section 382 of the Internal
Revenue Code of 1986, as amended, and compromising its ability to use its net
operating losses (“NOLs”). Centerline views its NOLs as a valuable asset of
Centerline, which is likely to inure to the benefit of Centerline and its
shareholders, and Centerline believes that it is in the best interests of
Centerline and its shareholders to provide for the protection of Centerline’s
NOLs. RSA and RG II understand and agree with this view.
In connection therewith, and as a condition to consummating the Transaction,
Centerline will adopt a Tax Benefit Preservation Plan (the “NOL Preservation
Plan”) substantially in the form attached hereto as Exhibit E. As a further
protective measure, Centerline must enter into lock-up agreements (the “Lock-Up
Agreements”) in substantially the form attached hereto as Exhibit F with certain
holders (the “Existing Holders”) of shares of beneficial interest in Centerline
(which includes RSA and RG II and their beneficial owners) who, as of the
effective date of the NOL Preservation Plan, individually own 4.75% or more of
such shares then outstanding together with any Affiliates and Associates (in
each case, as defined in the Lock-Up Agreements) of such holder.
Advisory Agreement; ROFO/ROFR Rights. As part of the Restructuring, TRCLP
Affordable Acquisitions LLC, a Delaware limited liability company and an
affiliate of both RSA and RG II (“TRCLP Affordable”), will enter into a
Consulting and Advisory Agreement (the “Advisory Agreement”), with Centerline
Capital Group, Inc., a subsidiary of Centerline, in substantially the form
attached hereto as Exhibit G pursuant to which TRCLP Affordable will perform
consulting and advisory services for Centerline in consideration for which
Centerline will grant TRCLP Affordable, among other things, rights of first
refusal and rights of first offer (the “ROFO/ROFR Rights”) with respect to
certain Tax Credit Properties and Tax Credit Equity Interests (in each case, as
defined in the Advisory Agreement).
Debt Assumption. In consideration of the ROFO/ROFR Rights, TRCLP Affordable has
agreed to incur five million dollars ($5,000,000) of Centerline’s senior secured
debt that will

 

3



--------------------------------------------------------------------------------



 



remain outstanding following the Restructuring pursuant to a loan agreement
substantially in the form attached hereto as Exhibit H (the “Related Loan
Agreement”).
Amendment Agreement. In addition to the agreements contemplated by the
Transaction, Centerline and RSA entered into a Settlement Agreement dated
April 8, 2009 (the “Settlement Agreement”) in connection with the settlement of
Carfagno v. Schnitzer, 08-CV-912(SAS) (S.D.N.Y.) and other related lawsuits (the
“Settlement”) pursuant to which RSA agreed to waive (the “Waiver”) certain of
its rights under the Certificate of Designation for the 11.0% Preferred Shares
(the “11% Certificate of Designation”) with respect to the dividend rate and
conversion price for the 11.0% Preferred Shares that RSA holds (the “RSA
Shares”). On May 18, 2009, the court having jurisdiction over the Settlement
(the “Court”) issued its Order and Final Judgment (the “Order”) approving the
Settlement, including the Waiver, but such Order is not effective until the
dismissal of the actions Off v. Ross, et al, Civ. A. No. 3468-VCP (Del. Ch.) and
Ciszerk v. Ross, Civ. A. No. 3511-VCP (Del. Ch.) (the “Dismissal”). In order to
implement the Waiver and in accordance with the amendment provisions of the 11%
Certificate of Designation contained in Section 5(c)(i)(ii) thereof, Centerline
and RSA have agreed to amend in its entirety the 11% Certificate of Designation
pursuant to the Amendment Agreement attached hereto as Exhibit I (the “Amendment
Agreement”).
NOW, THEREFORE, in consideration of the representations, warranties, premises
and agreements hereinafter set forth, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
Agreement
ARTICLE I.
RECLASSIFICATION OF 11% PREFERRED SHARES
1.1 Consent to Reclassification; Surrender of Share Certificates. Subject to the
terms and conditions of this Agreement:
(a) Effective as of the closing date of the Transaction (the “Transaction
Closing Date”) and subject to the provisions of Article VI hereof, RSA hereby
irrevocably and unconditionally:
(i) consents to the adoption of the 11% COD Amendment and all of its 11%
Preferred Shares shall be deemed voted in favor of the 11% COD Amendment; and
(ii) surrenders all of its 11% Preferred Shares, including any of its rights,
powers, preferences, limitations, duties and obligations as a holder of 11%
Preferred Shares, in exchange for the number of Special Series A Shares set
forth on Schedule I hereto and shall deliver to Centerline for cancellation the
share certificate(s) (the “11% Preferred Certificates”) representing such 11%
Preferred Shares so surrendered for exchange.
1.2 Adoption of the 11% COD Amendment; Delivery of Share Certificates.

 

4



--------------------------------------------------------------------------------



 



(a) Upon the consent of RSA to the adoption of the 11% COD Amendment in
accordance with Section 1.1, Centerline shall formally adopt the 11% COD
Amendment, effective as of the Transaction Closing Date.
(b) As soon as practicable after the Transaction Closing Date, Centerline shall
deliver to RSA a certificate in substantially the form attached hereto as
Exhibit K (the “Special Series A Certificate”) evidencing the Special Series A
Shares owned by RSA.
(c) To the extent Section 5.c.ii of the 11.0% COD is applicable, in connection
with the consummation of the Transaction, RSA, as the holder of at least a
majority of the outstanding 11%Preferred Shares, hereby irrevocably and
unconditionally provides its consent under Section 5.c.ii of the 11.0% COD.
ARTICLE II.
AMENDMENT OF THE CERTIFICATE OF DESIGNATION OF THE SPECIAL PREFERRED VOTING
SHARES
2.1 Consent to Amendment. Effective as of the Transaction Closing Date and
subject to the provisions of Article VI hereof, RG II hereby irrevocably and
unconditionally consents to the adoption of the SPV COD Amendment and all of its
SPV Shares shall be deemed voted in favor of the SPV COD Amendment.
2.2 Adoption of the SPV COD Amendment. Upon the consent of RG II to the adoption
of the SPV COD Amendment in accordance with Section 2.1, Centerline shall
formally adopt the SPV COD Amendment, effective as of the Transaction Closing
Date.
ARTICLE III.
AMENDMENT OF THE LIMITED LIABILITY COMPANY AGREEMENT OF CENTERLINE CAPITAL
COMPANY, LLC
3.1 Consent to Amendment. Effective as of the Transaction Closing Date and
subject to the provisions of Article VI hereof, RG II hereby irrevocably and
unconditionally consents to the CCC Operating Agreement Amendment and all of its
SCUs shall be deemed voted in favor of the CCC Operating Agreement Amendment.
3.2 Adoption of the CCC Operating Agreement Amendment. Upon receipt of the
consent of RG II, CCC shall formally adopt the CCC Operating Agreement
Amendment.
ARTICLE IV.
AMENDMENT TO TRUST AGREEMENT
4.1 Consent to Amendment of Trust Agreement. In the event that:
(a) the board of trustees of Centerline (i) deems it to be advisable and in the
best interests of Centerline and its shareholders to recommend approval by
Centerline’s shareholders of the Trust Amendment to increase the number of
authorized shares of Centerline from 160,000,000 Shares to at least the minimum
number of Common Shares necessary to effectuate, in accordance with the Special
Series A COD, the 4.4% COD Amendment and the 11% COD

 

5



--------------------------------------------------------------------------------



 



Amendment, the conversion into Common Shares of all Special Series A Shares
issued or created pursuant to the Transaction and (b) adopts a resolution
setting forth the Trust Amendment, and
(b) the board of trustees of Centerline submits the Trust Amendment to the
shareholders of Centerline entitled to vote for the approval and adoption
thereof, then the Related Parties hereby agree to (A) approve and adopt the
Trust Amendment on the terms set forth therein and (B) vote all of the Special
Series A Shares owned by RSA and all of the SPV Shares owned by RG II as
contemplated in this Agreement in favor of adopting the Trust Amendment at every
annual, special or adjourned meeting of the shareholders of Centerline and in
every written consent in lieu of such meeting at which or in which the approval
and adoption of the Trust Amendment is presented for shareholder action.
4.2 Grant of Irrevocable Proxy.
(a) By executing this Agreement, the Related Parties hereby irrevocably appoint
Centerline, or any person designated by Centerline, with full power of
substitution and re-substitution, as the sole attorney, agent and proxy for the
Related Parties and hereby authorize and empower Centerline, or any person so
designated by Centerline, as its proxy to vote all of the Special Series A
Shares (created in connection with the Reclassification) of RSA identified on
Schedule I hereto and all of the SPV Shares of RG II identified on Schedule II
hereto, in each case, that now or hereafter may be owned beneficially or of
record by RSA or RG II, as applicable, and to exercise all voting and other
rights of the Related Parties (to the fullest extent the Related Parties are
entitled to do so) with respect to such Special Series A Shares and such SPV
Shares, at every annual, special or adjourned meeting of the shareholders of
Centerline and with respect to any written consent in lieu of any such meeting,
the power to execute and deliver such written consent.
(b) This proxy is limited strictly to the matters specified in Section 4.1
hereof and shall not be exercisable with respect to any other matter that is
subject to approval by Centerline’s shareholders.
(c) To the fullest extent permitted by law, this proxy (a) is coupled with an
interest, (b) shall be irrevocable and binding on successors and assigns of the
Related Parties (including any transferee of any of the aforementioned Special
Series A Shares or SPV Shares, as applicable), (c) shall be valid beyond eleven
(11) months after the date of the execution of this Agreement and not be
terminated by operation of law or upon the occurrence of any event.
(d) The proxy set forth in this Section 4.2 shall operate to revoke any prior
proxy as to such Special Series A Shares heretofore granted by RSA and to such
SPV Shares heretofore granted by RG II and, unless Centerline directs the
Related Parties otherwise in writing, the Related Parties agree (i) not to grant
any subsequent proxies with respect to the aforementioned Special Series A
Shares or SPV Shares, (ii) to deposit any such Special Series A Shares or SPV
Shares into a voting trust or (iii) to enter into a voting agreement with
respect to such Special Series A Shares or SPV Shares.

 

6



--------------------------------------------------------------------------------



 



ARTICLE V.
INSURANCE COVERAGE; RELEASES
5.1 Insurance Coverage. From and after the Transaction Closing Date, subject to
applicable law, Centerline, shall indemnify and hold harmless all its past and
present officers and directors, including Stephen M. Ross and Jeff Blau
(“Directors and Officers”), to the same extent and in the same manner the
Directors and Officers are entitled to be indemnified as of the date of this
Agreement pursuant to its Trust Agreement and Centerline Bylaws (collectively,
“Indemnification Arrangements”), for acts or omissions occurring at or prior to
the Transaction Closing Date. Centerline agrees that all rights of the Directors
and Officers to exculpation, advancement of expenses and indemnification under
the Indemnification Arrangements shall survive the Transaction Closing Date and
shall continue in full force and effect in accordance with their terms and that
such rights shall not be amended or otherwise modified in any manner that would
adversely affect the rights of the Directors and Officers. Centerline shall pay
any expenses of the Directors and Officers under this Section 5.1 as incurred to
the fullest extent permitted under applicable law, provided that the person to
whom expenses are advanced provides an undertaking to repay such advances to the
extent required by applicable law. The provisions of this Section 5.1 are
intended to be for the benefit of, and shall be enforceable by, each of
Messrs. Ross and Blau, his heirs and his representatives and are in addition to,
and not in substitution for, any other rights to indemnification or contribution
that any such person may have by contract or otherwise.
5.2 Mutual Releases.
(a) Centerline Release. Centerline on behalf of itself and on behalf of each of
its respective subsidiaries, predecessors, current and former officers,
directors, managers, members, stockholders and employees, successors and
assigns, absolutely and irrevocably releases, remises, acquits and forever
discharges the Related Parties and TRCLP and every entity and person affiliated
with, preceding and/or succeeding the Related Parties and TRCLP including,
without limitation, all of their affiliates, officers, directors, trustees,
partners, members, fiduciaries, shareholders, agents, attorneys, and employees
(collectively, the “Related Released Parties”) from any and all claims, rights,
demands, suits, actions or causes of action, losses, costs, obligations,
liabilities, expenses, debts and duties of every kind or nature, known or
unknown, suspected or unsuspected, asserted or unasserted, fixed or contingent,
at law or in equity (“Claims”), arising out of or relating in any way to the
Securities Purchase Agreement dated as of January 25, 2008, between Centerline
and RSA (the “SPA”).
(b) Related Release. Each Related Party and TRCLP, on behalf of itself and on
behalf of each of its respective subsidiaries, predecessors, current and former
officers, directors, managers, members, stockholders and employees, successors
and assigns, absolutely and irrevocably releases, remises, acquits and forever
discharges Centerline and every entity and person affiliated with, preceding
and/or succeeding Centerline including, without limitation, all of their
affiliates, officers, directors, trustees, partners, members, fiduciaries,
shareholders, agents, attorneys, and employees (collectively, the “Centerline
Released Parties”) from any and all Claims, arising out of or relating in any
way to (i) the SPA; and (ii) the Common Shares, the SPV Shares, the 11%
Preferred Shares or the SCUs held by the Related Parties or TRCLP to the extent
related to Claims through and including the Transaction Closing Date.
Notwithstanding

 

7



--------------------------------------------------------------------------------



 



the foregoing, the release of the Centerline Released Parties provided in this
Section 5.2(b) shall not be effective with respect to the indemnification
obligations of Centerline under the SPA.
(c) Attorneys’ Fees. In the event any action is filed to enforce or defend
releases in Sections 5.2(a) or (b), the prevailing party in such action shall be
entitled to, in addition to any other damages or relief available, an award of
reasonable attorneys’ fees and costs incurred in connection with such action,
including reasonable attorneys’ fees and costs incurred in any bankruptcy or
appellate proceeding.
(d) Advice of Counsel. In executing releases in Sections 5.2(a) or (b), each
party hereto acknowledges that it has consulted with and had the advice of
independent legal counsel of its own choosing in negotiations for and
preparation of such releases and that each party was fully advised by such legal
counsel with respect to all rights which are affected by such releases.
ARTICLE VI.
INDEMNIFICATION
6.1 If Centerline or its Affiliates agrees to provide to any other holder of
Existing Preferred Shares indemnification rights against claims by third parties
with respect to the Transaction, the Related Parties shall also be entitled to
the same indemnification right.
ARTICLE VII.
REPRESENTATIONS AND WARRANTIES
7.1 Representations and Warranties of the Centerline Parties. The Centerline
Parties hereby represent and warrant to the Related Parties that as of the
Transaction Closing Date:
(a) Due Organization; Good Standing.
(i) Centerline is duly created, validly existing and in good standing as a
statutory trust under the laws of the State of Delaware.
(ii) CCC is duly formed, validly existing and in good standing as a limited
liability company under the laws of the State of Delaware.
(b) Authority; Enforceability; Corporate and Other Proceedings.
(i) Centerline has the requisite trust power and authority to execute and
deliver this Agreement and to carry out the Reclassification and the other
transactions contemplated hereby, and this Agreement has been duly authorized,
executed and delivered by Centerline and (assuming the due authorization, the
execution and delivery by the Related Parties) constitutes the legal, valid and
binding obligation of Centerline, enforceable against Centerline in accordance
with its terms, except as the enforceability thereof may be subject to or
limited by (i) applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting rights of creditors and (ii) general equitable
principles, regardless of whether enforcement is sought in a proceeding at law
or in equity.

 

8



--------------------------------------------------------------------------------



 



(ii) CCC has the requisite power and authority to execute and deliver this
Agreement and to carry out the transactions contemplated hereby, and this
Agreement has been duly authorized, executed and delivered by CCC and (assuming
the due authorization, the execution and delivery by the Related Parties)
constitutes the legal, valid and binding obligation of CCC, enforceable against
CCC in accordance with its terms, except as the enforceability thereof may be
subject to or limited by (i) applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting rights of creditors and (ii) general
equitable principles, regardless of whether enforcement is sought in a
proceeding at law or in equity.
(c) Reclassification of Special Series A Shares.
(i) The Special Series A Shares created through the Reclassification, upon
formal adoption of the 11% COD Amendment, shall have been duly authorized and
upon creation pursuant to the 11% COD Amendment will be validly issued and
outstanding, fully paid and nonassessable.
(ii) Centerline has reserved (to the extent required) from its duly authorized
shares the maximum number of Special Series A Shares contemplated by (a) this
Agreement, (b) the 4.4% COD Amendment, (c) the Special Series A COD and
(d) those certain Consent and Exchange Agreements between Centerline and certain
holders of the Existing CRA Preferred Shares (items (b), (c) and (d) referred to
herein as the “Other Agreements”).
(d) Absence of Defaults.
(i) The execution, delivery and performance of this Agreement by Centerline and
the consummation of the Reclassification and the other transactions contemplated
hereby will not (i) violate any provision of applicable law, (ii) violate any
provisions of Centerline’s Second Amended and Restated Trust Agreement, dated as
of November 17, 2003, as amended by Amendment No. 1 thereto, dated as of
September 20, 2005, as further amended by Amendment No. 2 thereto, dated as of
November 30, 2005, as further amended by Amendment No. 3 thereto, dated as of
June 13, 2006, and as further amended by Amendment No. 4 thereto, dated as of
April 2, 2007 (collectively, the “Trust Agreement”), or the Fifth Amended and
Restated Bylaws of Centerline (as amended, the “Centerline Bylaws”) or
(iii) violate any order, judgment, injunction, determination, award or decree of
any court or other governmental agency applicable to Centerline or its assets.
(ii) The execution, delivery and performance of this Agreement by CCC and the
other transactions contemplated hereby will not (i) violate any provision of
applicable law, (ii) violate any provisions of organizational documents or
governing instruments or (iii) violate any order, judgment, injunction,
determination, award or decree of any court or other governmental agency
applicable to CCC or its assets.
(e) No Conflicts. The execution, delivery and performance of this Agreement by
the Centerline Parties and the consummation of the Reclassification and the
other transactions contemplated hereby will not conflict with or require the
consent of any other person under (other than consents received on or prior to
the Transaction Closing Date in connection with the Transaction) any material
lease or agreement of the Centerline Parties pursuant to, any material

 

9



--------------------------------------------------------------------------------



 



agreement, document, instrument, or any organizational document, or any
judgment, decree, order, law, statute, rule or regulation, applicable to the
Centerline Parties.
(f) SEC Reports; Financial Statements. Centerline has filed all reports required
to be filed by it under the Securities Act and the Securities Exchange Act of
1934, as amended, and the rules and regulations promulgated thereunder (the
“Exchange Act”), including pursuant to Section 13(a) or 15(d) thereof, for the
two years preceding the date hereof on a timely basis (the “SEC Reports”). As of
their respective dates, the SEC Reports complied in all materials respects with
the requirements of the Securities Act and the Exchange Act and the rules and
regulations promulgated thereunder. Except as qualified in the SEC Reports, the
audited and unaudited financial statements and schedules included in the SEC
Reports present fairly in all material respects the consolidated financial
position of Centerline and its subsidiaries as of the dates indicated and the
consolidated results of operations and cash flows of Centerline and its
subsidiaries for the periods specified therein; except as qualified in the SEC
Reports, such financial statements and schedules have been prepared in
conformity with the books and records of Centerline and generally accepted
accounting principles applied on a consistent basis during the periods involved.
(g) Capitalization of Centerline.
(i) All of the issued and outstanding beneficial interests in Centerline
(a) have been duly and validly authorized and are fully paid and nonassessable,
(b) have been issued in compliance with all federal and state securities laws
and (c) were not issued in violation of any preemptive right, resale right,
right of first refusal or other similar right.
(ii) Except as contemplated by this Agreement, the Other Agreements, the Trust
Agreement, or as disclosed in the SEC Reports or Schedule III hereto, there are
no (i) outstanding warrants, options, agreements, convertible securities or
other commitments or instruments pursuant to which Centerline is or may become
obligated to issue or sell any of Centerline’s shares or other securities (or
securities convertible into securities of Centerline), (ii) preemptive rights,
resale rights, rights of first refusal or similar rights to purchase or
otherwise acquire shares or other securities of Centerline pursuant to any
provision of applicable law, the Trust Agreement or any contract, “shareholders’
rights plan”, “poison pill” (other than the NOL Preservation Plan) or similar
plan, arrangement or scheme to which Centerline is a party or (iii) right,
contractual or otherwise, to cause Centerline to register pursuant to the
Securities Act, any beneficial interests in Centerline upon the creation of the
Special Series A Shares, in each case, other than those rights that have been
expressly waived, fully and unconditionally.
(iii) Immediately following the creation of the Special Series A Shares pursuant
to the Special Series A COD and the reclassification of the 4.4% Preferred
Shares and the 11% Preferred Shares pursuant to the 4.4% COD Amendment and the
11% COD Amendment, respectively, and assuming all requisite holders of Existing
CRA Preferred Shares enter into or otherwise duly approve Other Agreements, the
Special Series A Shares will represent not less than fifty-one percent (51%) of
the voting power and liquidation rights of Centerline’s Common Shares (as
defined in the Trust Agreement) on a fully diluted basis, assuming vesting of
all outstanding restricted Common Shares and conversion or exchange of all
outstanding vested options exercisable for Common Shares, SPV Shares or SCUs.

 

10



--------------------------------------------------------------------------------



 



(h) Issuance Exemption. Based upon and assuming the accuracy of the
representations of the Related Parties in Section 7.2 hereof and the holders of
beneficial interest in Centerline in the Other Agreements, the creation of the
Special Series A Shares pursuant to the Reclassification does not require
registration under the Securities Act or applicable state securities and “blue
sky” laws. Centerline has made all requisite filings and has taken or will take
all action necessary to be taken to comply with such state securities or “blue
sky” laws.
(i) Consents. The Centerline Parties are not required to obtain any consent,
approval or authorization from, or to file any declaration or statement with,
any governmental instrumentality or other agency in connection with or as a
condition to the performance of this Agreement, except those that will have been
obtained as of the Transaction Closing Date.
7.2 Representations and Warranties of the Related Parties. The Related Parties
hereby represent and warrant to the Centerline Parties that as of the
Transaction Closing Date:
(a) Due Organization; Good Standing. The Related Parties are duly organized,
validly existing and in good standing under the laws of the jurisdictions of
their respective organization.
(b) Authority; Enforceability; Corporate and Other Proceedings. The Related
Parties have the requisite power and authority (i) to execute and deliver this
Agreement, (ii) to consent to the 11% COD Amendment, (iii) to consent to the SPV
COD Amendment, (iii) to consent to the CCC Operating Agreement Amendment and
(iv) to carry out the Reclassification and the other transactions contemplated
hereby, and this Agreement has been duly authorized, executed and delivered by
the Related Parties and constitutes the legal, valid and binding obligation of
the Related Parties, enforceable against the Related Parties in accordance with
its terms, except as the enforceability thereof may be subject to or limited by
(a) applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting rights of creditors and (b) general equitable principles,
regardless of whether enforcement is sought in a proceeding at law or in equity.
(c) 11% Preferred Shares.
(i) RSA owns and possesses good and valid title to all of the 11% Preferred
Shares as set forth on Schedule I hereto, free and clear of all liens (statutory
or otherwise), mortgages, pledges, assessments, security interests, leases,
adverse claims, levies, or other encumbrances or restrictions of whatever
nature.
(ii) Other than the 11% Preferred Shares set forth on Schedule I hereto, RSA
does not own or hold any other 11% Preferred Shares.
(d) SPV Shares and SCUs.
(i) RG II owns and possesses good and valid title to all of the SPV Shares and
SCUs set forth on Schedule II hereto, free and clear of all liens (statutory or
otherwise), mortgages, pledges, assessments, security interests, leases, adverse
claims, levies, or other encumbrances or restrictions of whatever nature.

 

11



--------------------------------------------------------------------------------



 



(ii) Other than the SPV Shares and the SCUs set forth on Schedule II hereto, RG
II does not own or hold any SPV Shares or SCUs.
(e) Absence of Defaults. The execution, delivery and performance of this
Agreement by the Related Parties and the consummation of the Reclassification
and the other transactions contemplated hereby will not violate (i) any
provision of applicable law, (ii) any provision of RSA’s organizational
documents or governing instruments, (iii) any provision of RG II’s
organizational documents or governing instruments, or (iv) any order, judgment,
injunction, determination, award or decree of any court or other governmental
agency applicable to the Related Parties or their respective assets.
(f) No Conflicts. The execution, delivery and performance of this Agreement by
the Related Parties and the consummation of the Reclassification and the other
transactions contemplated hereby will not conflict with or require the consent
of any other person under (other than consents received on or prior to the
Transaction Closing Date in connection with the Transaction) any material
agreement, document, instrument, or any organizational document, or any
judgment, decree, order, law, statute, rule or regulation, applicable to the
Related Parties.
(g) Consents. The Related Parties are not required to obtain any consent,
approval or authorization from, or to file any declaration or statement with,
any governmental instrumentality or other agency in connection with or as a
condition to the performance of this Agreement.
(h) Experience. The Related Parties are “accredited investors” within the
meaning of Regulation D promulgated under the Securities Act and, by virtue of
their experience in evaluating and investing in private placement transactions
of securities in companies similar to the Centerline Parties, the Related
Parties are capable of evaluating the merits and risks of its investment in the
Centerline Parties and has the capacity to protect their own interests. The
Related Parties have had access to the Centerline Parties’ senior management and
has had the opportunity to conduct such due diligence review as it has deemed
appropriate.
(i) Investment.
(i) The Related Parties have not been formed solely for the purpose of making
this investment and is not making this investment with the view to, or for
resale in connection with, any distribution of any part thereof in violation of,
or in a manner that would require registration of the Special Series A Shares
created as contemplated hereby under the Securities Act.
(ii) The Related Parties acknowledge and understand that (i) the Special
Series A Shares have not been registered under the Securities Act or applicable
state securities or “blue sky” laws by reason of a specific exemption from the
registration provisions of the Securities Act and applicable state securities or
“blue sky” laws, the availability of which depends upon, among other things, the
bona fide nature of the investment intent and the accuracy of the Related
Parties’ representations as expressed herein and the Related Parties will not
take any actions that would have caused the Special Series A Shares being
acquired in the Reclassification, to be registered under the Securities Act or
applicable state securities or “blue sky” laws, as applicable,

 

12



--------------------------------------------------------------------------------



 



and (ii) the Centerline Parties do not intend to register the Special Series A
Shares under any such securities’ laws.
(iii) The Related Parties are able to bear the economic risk and lack of
liquidity inherent in holding the Special Series A Shares and can afford a total
loss of its investment.
(j) Transfer Restrictions. The Related Parties acknowledge and understand that
it must bear the economic risk of this investment for an indefinite period of
time because the Special Series A Shares (and the Common Shares into which they
will be converted) must be held indefinitely unless subsequently registered
under the Securities Act and applicable state securities or “blue sky” laws or
unless an exemption from such registration is available. The Related Parties
understand that any transfer agent of the Centerline Parties will be issued stop
transfer instructions with respect to the Special Series A Shares unless any
transfer thereof is subsequently registered under the Securities Act and
applicable state securities or “blue sky” laws or unless an exemption from such
registration is available.
7.3 Representations and Warranties of the Centerline Parties and the Related
Parties. Each party hereto hereby represents and warrants to the other party
that it has not and will not pay any commission or other remuneration, directly
or indirectly, to any broker or other intermediary, in connection with the
Reclassification.
ARTICLE VIII.
ACKNOWLEDGMENTS
8.1 Acknowledgments. The Related Parties hereby acknowledges that:
(a) Representatives of Island C-III Holdings LLC and the Centerline Parties have
met with the Related Parties and presented an overview of the Transaction;
(b) they have received and thoroughly reviewed the Transaction Summary;
(c) they have had such opportunity as they deem adequate to obtain from
representatives of the Centerline Parties such information as is necessary to
permit the Related Parties to fully comprehend the Transaction Summary and to
evaluate the merits and risks of the Transaction described therein and the
Reclassification contemplated hereby;
(d) the terms of the Transaction are not yet final and are subject to further
negotiation and documentation; and
(e) they have and are acting for themselves and not at the direction or
instruction of any other person or entity, including the Centerline Parties.
ARTICLE IX.
MISCELLANEOUS
9.1 Entire Agreement; Amendments. This Agreement (including any schedules and
exhibits hereto), the 11% COD Amendment, the Amendment Agreement, the SPV COD
Amendment, the CCC Operating Agreement Amendment, the Lock-Up Agreements, the
Release, the Advisory

 

13



--------------------------------------------------------------------------------



 



Agreement, and the Related Loan Agreement constitute the entire agreement among
the parties hereto pertaining to the subject matter hereof and supersedes any
and all prior agreements, representations and understandings of the parties
hereto, written or oral. The terms of this Agreement shall not be modified or
amended except by subsequent written agreement of the parties hereto.
9.2 Termination. This Agreement shall be of no force and effect if the
Transaction Closing Date has not occurred on or before September 30, 2010.
9.3 Counterparts; Facsimile; PDF. This Agreement may be executed in any number
of counterparts, each of which shall be deemed an original and all of which
shall constitute one and the same instrument. Any facsimile or portable document
format copies hereof or signature hereon shall, for all purposes, be deemed
originals.
9.4 Waiver. No waiver by one of the parties hereto of the another party’s breach
of any term, covenant or condition contained in this Agreement shall be deemed
to be a waiver of any subsequent breach of the same or any other term, covenant
or condition of this Agreement. No failure or delay by any party hereto in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
Except as otherwise set forth herein, the rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.
9.5 Governing Law. The parties hereto agree that this Agreement shall be
construed, and the rights and obligations of the parties hereto under the
Agreement shall be determined, in accordance with the substantive laws of the
State of Delaware applicable to contracts to be performed entirely within the
State of Delaware as though this Agreement were to be wholly performed within
the State of Delaware and as though all persons or entities who are parties
hereto were domiciliaries of the State of Delaware.
9.6 Consent to Jurisdiction. The parties hereto hereby submit to the exclusive
jurisdiction of the federal and state courts of New York located in New York
County, New York, in connection with any action arising out of or relating to
this Agreement and any of the agreements, instruments and other documents
entered into in connection herewith and the parties hereto hereby irrevocably
agree that all claims in respect of any such suit, action or proceeding shall be
heard and determined in such courts. The parties hereto hereby irrevocably
waive, to the fullest extent permitted by law, any objection which they may now
or hereafter have to the laying of venue of any such suit, action or proceeding
brought in such court or any defense of inconvenient forum for the maintenance
of any such suit, action or proceeding. Each of the parties hereto agrees that a
judgment in any such suit, action or proceeding may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
9.7 Waiver of Jury Trial. EACH OF THE PARTIES HERETO KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS
AGREEMENT OR ANY SCHEDULE HERETO, OR ANY COURSE OF CONDUCT, COURSE OF DEALING OR
STATEMENTS

 

14



--------------------------------------------------------------------------------



 



(WHETHER VERBAL OR WRITTEN) RELATING TO THE FOREGOING. THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT.
9.8 Severability. Each part of this Agreement is intended to be severable. If
any term, covenant, condition or provision of this Agreement is held to be
unlawful, invalid or unenforceable by a court of competent jurisdiction, such
illegality, invalidity or unenforceability shall not affect the remaining
provisions of this Agreement, which shall remain in full force and effect and
shall be binding upon the parties hereto.
9.9 Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors and assigns of the parties hereto.
9.10 No Third Party Beneficiaries. Except as set forth in Article V, Article VI
and Article IX hereof, this Agreement is not intended and shall not be construed
to confer upon any person or entity other than the parties hereto any rights or
remedies hereunder.
9.11 Further Assurances. Each of the parties hereto shall use all reasonable
efforts to take, or cause to be taken, all appropriate action, do or cause to be
done all things necessary, proper or advisable under any United States federal,
state or local statute, law, ordinance, regulation, rule, code order or other
requirement or rule of law, and execute and deliver such documents and other
instruments, as may be required to carry out the provisions of this Agreement
and effect the transactions contemplated by this Agreement.
9.12 Headings; References; Interpretation. The headings contained in this
Agreement are solely for convenience and reference and shall not limit or
otherwise affect the meaning or interpretation of any of the terms or provisions
of this Agreement. The references herein to Sections, Schedules and Exhibits,
unless otherwise indicated, are references to sections, schedules and exhibits
to this Agreement. Whenever the words “include”, “includes”, or “including” are
used in this Agreement, they shall be deemed to be followed by the words
“without limitation”. Unless the context requires otherwise, all words used in
this Agreement in the singular number shall extend to and include the plural
number, all words in the plural number shall extend to and include the singular
number, and all words in any gender shall extend to and include all genders. To
the fullest extent permitted by law, this Agreement shall be construed without
regard to any presumption or rule requiring construction against the party
drafting or causing this instrument to be drafted.
[Signature Page Follows]

 

15



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

            CENTERLINE HOLDING COMPANY
      By:   /s/ Marc D. Schnitzer         Name:   Marc D. Schnitzer        
Title:   President & Chief Executive Officer        CENTERLINE CAPITAL COMPANY,
LLC
      By:   /s/ Marc D. Schnitzer         Name:   Marc D. Schnitzer        
Title:   President & Chief Executive Officer        RELATED SPECIAL ASSETS LLC
      By:   The Related Realty Group, Inc., its Manager               By:   /s/
Jeff Blau         Name:   Jeff Blau        Title:   President             
RELATED GENERAL II, L.P.
      By:   RCMP, Inc., its General Partner               By:   /s/ Jeff Blau  
      Name:   Jeff Blau        Title:   President   

          ACKNOWLEDGED AND ACCEPTED
SOLELY WITH RESPECT TO SECTION 5.2:

THE RELATED COMPANIES, L.P.
      By:   The Related Realty Group, Inc.,         its General Partner         
    By:   /s/ Jeff Blau         Name:   Jeff Blau        Title:   President     

 

